33 Ill. 2d 519 (1965)
211 N.E.2d 715
SVETOZAR PESOVIC, Appellant,
v.
THE INDUSTRIAL COMMISSION et al.  (CHICAGO, WEST PULLMAN AND SOUTHERN RAILROAD COMPANY, Appellee.)
No. 39358.
Supreme Court of Illinois.
Opinion filed November 19, 1965.
PAUL J. WISNER, of Chicago, for appellant.
GIFFORD, MOORE, RODDY & POWER, of Chicago, for appellee.
Judgment affirmed.
Mr. JUSTICE HOUSE delivered the opinion of the court:
This appeal is from a judgment of the circuit court of Cook County affirming an award to Svetozar Pesovic for injuries arising out of and during the course of his employment with the Chicago, West Pullman and Southern Railroad. The sole question is the adequacy of the award.
*520 Claimant was employed as a janitor. On December 16, 1961, he slipped on the icy ground and fell to the left and backward while disposing of a bag of trash. His left buttock and upper back struck the ground. He testified that he suffered pain, but continued to work, did not report the incident until the following week nor did he see a doctor for about a month. Some three weeks thereafter he entered the hospital for 9 days and his back and ribs were placed in a cast which he wore for 3 months. He was in the hospital again and was examined several times prior to the hearing on April 26, 1963.
The award was $623.84 for medical expenses and total compensation of $2,585 for total temporary incapacity and loss of 17 1/2 per cent of the use of his left leg. The employee contends that the award was inadequate and that it should have been for total permanent disability.
No useful purpose would be served in detailing the medical testimony. It is sufficient to say that it is in dispute, and that the findings of the Industrial Commission are not contrary to the manifest weight of the evidence. It is elementary that under those circumstances the decision of the Commission will not be disturbed. United States Steel Corp. v. Industrial Com. 32 Ill. 2d 68; Republic Steel Corp. v. Industrial Com. 26 Ill. 2d 32.
The judgment of the circuit court of Cook County is affirmed.
Judgment affirmed.